Case: 12-15584    Date Filed: 09/25/2013   Page: 1 of 2


                                                           [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT

                         ________________________

                               No. 12-15584
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 1:09-cr-20673-DLG-23


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus


ARTHUR SMITH,
a.k.a Co-Chief,

                                                           Defendant-Appellant.

                        __________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                             (September 25, 2013)

Before DUBINA, WILSON and FAY, Circuit Judges.

PER CURIAM:
              Case: 12-15584    Date Filed: 09/25/2013   Page: 2 of 2


      Philip R. Horowitz, counsel for Arthur Smith in this direct criminal appeal,

has moved to withdraw from further representation of the appellant and filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Smith’s conviction and sentence are

AFFIRMED.




                                         2